NUMBER 13-17-00191-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


FIDEL BRIONES,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 430th District Court
                          of Hidalgo County, Texas.



                        MEMORANDUM OPINION
             Before Justices Rodriguez, Contreras, and Benavides
                 Memorandum Opinion by Justice Benavides

      Appellant, Fidel Briones, attempts to appeal his conviction for possession of a

controlled substansce. The trial court has certified that this “is a plea-bargain case, and

the defendant has NO right of appeal,” and “the defendant has waived the right of appeal.”

See TEX. R. APP. P. 25.2(a)(2).
       On April 18, 2017, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On June 21, 2017, counsel filed a letter brief with this Court and a motion for leave

to file a response to the Court’s order regarding appellant’s right to appeal. On June 23,

2017, this appeal was inadvertently abated by this Court for purposes of obtaining a

response from appellant’s counsel regarding appellant’s right to appeal. Accordingly,

this case is hereby REINSTATED.

       A supplemental clerk’s record was filed on July 7, 2017. The trial court held a

hearing following the order of abatement and issued an order. The trial court’s order,

“re-affirms the pronouncement that Defendant Briones had pled guilty based on a plea

bargain agreement and has no right of appeal contained in the Trial Certification and

Notification of Defendant’s Right of Appeal which it signed on March 15, 2017.”

       We GRANT appellant’s motion for leave to file a response. Counsel’s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.




                                               2
       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.


                                                               GINA M. BENAVIDES,
                                                               Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of July, 2017.




                                             3